DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 was filed after the mailing date of the application on 11/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner sides of the tails of the first shell and the second shell are provided with a semicircular screw thread mechanism of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claims 1-5, and 7-9 are objected to because of the following informalities: 
Claim 1 lines 6-9 have multiple antecedent problems.
Claim 2 line 4 has an antecedent problem.
Claim 3 lines 4, 5 and 7 have multiple antecedent problems.
Claim 4 lines 2 and 4 have multiple antecedent problems.
Claim 5 lines 3-5 have multiple antecedent problems.
Claim 7 lines 2, 3 and 5 have multiple antecedent problems.
Claim 8 line 2 has an antecedent problem.
Claim 9 lines 2 and 3 have multiple antecedent problems
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thelen [U.S. 9,553,402].
Regarding claim 1, Thelen disclose an pre-wired management fastening device, installed on the cabling port of an electric plug connector or an electric plug connector slot, wherein it includes a tubular part (fig. 3; 14), the tubular part (14) is composed of an integral upper tubular part (fig. 3; 40) and a lower tubular part (fig. 3; 38), and an angle (fig. 3; angle between 40 and 38) is formed between the upper tubular part (40) and the lower tubular part (38), the angle (angle between 40 and 38) of the included angle is greater than (180 degrees) or equal to 90 degrees and less than or equal (180 degrees) to 180 degrees, the tubular part (14) is provided with a channel (inside space of 14) for cable routing consistent with the direction of the tubular part (14), the front end (fig. 1; end were 62 is located) of the tubular part (14) fixes the cable clamping mechanism (fig. 2; 72) on the tubular part (14) by tightening a nut (fig. 1; 62), and the rear end (fig. 1; area of 14 that connects with 12) of the tubular party (14) is locked on the inlet (fig. 1; opening of 12) of the electric plug connector (12) or the other end of the electric plug connector.

Regarding claim 2, Thelen disclose wherein the tubular part (14) is composed of a detachably connected first shell (40) and a second shell (38), the first shell (40) and the second shell (38) one end (fig. 1; end where the pivot axis is 44) is pivotally connected (fig. 1; pivot axis), and the other end is attached (once 40 and 38 comes together) or buckled to form a channel (inside space of 14) for cable routing.

screw threaded portions of 14 that is inserted inside of 62) of the tails (fig. 3; 48) of the first shell (40) and the second shell (38) are provided with a semicircular screw thread mechanism (see figs. 2 and 5) and, when the first shell (40) and the second shell (48) after being assembled, two semicircular screw mechanisms (see figs. 2 and 5) form an open circular screw mechanism (fig. 2; 50). 

Regarding claim 5, Thelen disclose wherein the front end (end were 62 is located) of the tubular part (14) is provided with an external screw thread (50) adapted to the internal screw thread (fig. 7; threads of 62) of the fastening nut (62), located at the location of the external screw thread (50) on the tubular part (14) is provided with a through-groove (fig. 6; 54) for embedding the cable clamping support column (fig. 6; 80).

Regarding claim 9, Thelen disclose an electric plug connector, including a connector shell (12), wherein the wire inlet (opening of 12) at the rear (were 14 connects with 12) of the connector shell (12) is provided with the pre-wired management fastening device (14, 62, 72) of claim 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thelen [U.S. 9,553,402] in view of Kanda et al. [U.S. 9,461,400].

Thelen does not disclose the angle being 90 degrees or 135 degrees.
However Kanda teaches the angle being 90 degrees (fig. 2; angle between 7 and 5 is 90 degress).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate wherein the angle between the upper tubular party and the lower tubular part is 90 degrees or 135 degrees as suggested by Kanda for the benefit of improving the routing of cables to provide addition retention strength between a connector and cables.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 8, the prior art of record fails to disclose, teach, provide or suggest an upper end of the connector shell hinged with an upper fastener, and a lower end of the connector shell hinged with a lower fastener; the connector shell is sequentially inserted and provided with a direct pressure ferrule, a PCB circuit board, a contact teeth, a terminal block, and a wire cover; wherein a raised part, which is the rear end of the tubular part, is used to fasten the upper fastener and the lower fastener combined with the remaining limitations of the base claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARCUS E HARCUM/               Examiner, Art Unit 2831